Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 29 July 2022 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 June 2022 has been entered. 
Status of Claims/Amendments
Claims 1-2, 4-21 are pending. Claims 1, 14, 15 are amended. Claim 3 is cancelled.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: fixing component (claim 1, 9, 10, 14, 15, 19); fastening component (claim 1, 11, 14, 15, 20); sealing component (claim 1, 2, 7, 9, 10, 11, 14, 15, 16, 19, 20); gas supply unit (claim 5, 6, 13, 17); cooling component (claim 8, 18).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the purpose of examination, fixing component (claim 1, 9, 10, 14, 15, 19) shall be interpreted in light of specification page 19 line 4 as comprising a clamp or equivalents thereof; fastening component (claim 1, 11, 14, 15, 20) shall be interpreted in light of specification page 19 line 6-7 as comprising a bolt or equivalents thereof;  sealing component (claim 1, 2, 7, 9, 10, 11, 14, 15, 16, 19, 20) shall be interpreted in light of specification page 19 line 8-9 as comprising an O-ring or equivalents thereof; gas supply unit (claim 5, 6, 13, 17) shall be interpreted in light of  page 18 line 12-14 as comprising a gas supply source (211, Fig. 1, 6, 9, 10) and a gas supply line (212, Fig. 1, 6, 9, 10) or equivalents thereof; cooling component (claim 8, 18) shall be interpreted in light of page 12 line 14-17 as comprising cooling component 125 (Fig. 1-11) provided as cooling lines through which a refrigerant flows or equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2008/0236748 A1 hereinafter “Kobayashi”) in view of Koshimizu et al. (US 6,676,804 B1 hereinafter “Koshimizu”), Dhindsa (US 2010/0040768 A1) and Hayashi et al (US 2007 /0075503 A1 hereinafter “Hayashi”) or alternatively Han (KR2016008742A hereinafter referring to English Machine Translation).
Regarding independent claim 1 and 15, Kobayashi teaches a wafer treatment system (plasma processing apparatus, Fig. 1, paragraph [0047], [0087], abstract) comprising: 
a housing (comprising walls of processing chamber 1, Fig. 1, paragraph [0048]);
a shower head (comprising shower plate 5, Fig. 1, paragraph [0055]) which is installed on an upper side inside the housing and introduces a process gas for etching a wafer (i.e. sample) into the housing (comprising walls of processing chamber 1, Fig. 1) (paragraph [0055], [0014], [0018]); and 
a support unit (comprising stage 4, Fig. 1,) which is installed on a lower side inside the housing (comprising walls of processing chamber 1, Fig. 1) and comprises an electrostatic chuck (paragraph [0053]) on which the wafer (comprising sample 2, Fig. 1) is mounted, a focus ring (comprising focus ring 8, Fig. 1) installed on (i.e. at or located) side surfaces of support unit (comprising 4, Fig. 1), 
the focus ring (comprising 8, Fig. 13) is fixed (embodiment in Fig. 13 shows focus ring 8 mechanically fixed) to the support unit (comprising stage 4, Fig. 1);
a sealing component, interpreted under U.S.C. 112(f) as comprising an O-ring or equivalents thereof (comprising 38, Fig. 13) which seals a circumference of a fastening component (comprising screw 37, Fig. 13) for fastening the focus ring (comprising 8, Fig. 1 and 13) and the support unit (4, Fig. 1) to each other (paragraph [0087])( (as understood from Fig. 13, there are O-rings 38 placed around inner and outer periphery/circumference of the fastening component 37, thus meeting limitation “seals a circumference of a fastening component”).
Regarding claim 1 and 15, Kobayashi does not clearly or explicitly teach a base supporting the electrostatic chuck, and the focus ring installed on (i.e. at or located) side surfaces of the electrostatic chuck, a fixing component interpreted under U.S.C. 112f as comprising a clamp or equivalents thereof and which fixes the focus ring to the base; and does not explicitly teach a dam component which is made of the same material as the base and installed outside the sealing component to prevent the sealing component from being etched by the process gas, the dam component comprising a continuous surface extending from a lower surface of the focus ring to an upper surface of the base.
However, Koshimizu teaches a wafer treatment system (comprising etching apparatus 100, Fig. 1, col 7 line 11-15) including a base (comprising lower electrode 106, Fig. 1, col 7 line 14-15) supporting the electrostatic chuck (comprising 108, Fig. 1, col 7 line 19-20), and a focus ring (comprising inner ring body 112a, Fig. 1, col 7 line 30) installed on (i.e. at or located) side surfaces of the electrostatic chuck (comprising 108, Fig. 1), the focus ring (112a, Fig. 1) is mechanically fixed (via bolts not shown) to the base (comprising 106, Fig. 1) (col 7 line 41-44). Koshimizu further teaches that such a configuration can enable temperature control of the support unit via the coolant circulating passage formed in the base (comprising lower electrode 106, Fig. 1) (col 8 line 60-62).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the support unit (4, Fig. 1) of Kobayashi to include an electrostatic chuck (Koshimizu: 108, Fig. 1) supported on a base (Koshimizu: 106, Fig. 1) and configure the focus ring (Kobayashi: 8, Fig. 13; Koshimizu: 112a, Fig. 1) to be installed on side surface of the electrostatic chuck wherein the focus ring is mechanically fixed to the base (i.e. in Fig. 13 of Kobayashi, configure upper portion of stage on which wafer (“sample to be processed 2”)  is supported on to be the electrostatic chuck and configure the lower portion of stage 4 on which focus ring 8 is supported to be the base) in view of teachings of Koshimizu in the apparatus of Kobayashi as a known suitable alternative configuration of a support unit which would enable suitable attachment of a focus ring to a base for optimized/uniform wafer or substrate processing and enable additional temperature control of the support unit via the base (Koshimizu: col 8 line 60-62).
Kobayashi in view of Koshimizu as applied above does not explicitly teach a fixing component interpreted under U.S.C. 112f as comprising a clamp or equivalents thereof and which fixes the focus ring to the base; and does not explicitly teach a dam component which is made of the same material as the base and installed outside the sealing component to prevent the sealing component from being etched by the process gas, the dam component comprising a continuous surface extending from a lower surface of the focus ring to an upper surface of the base.
However, Dhindsa teaches a fixing component comprising a clamp (comprising clamp ring 272, Fig. 2B) which fixes the focus ring (comprising hot edge ring 238, Fig. 2B) to a base (comprising annular support surface 242 of substrate support 218, Fig. 2B, paragraph [0032]; note that the claims do not require the fixing component to directly fix the focus ring to the base. As noted in Fig. 2B of Dhindsa the fixing component 272 fixes the focus ring 238 to RF coupling ring 240 which is coupled to the base 218) (paragraph [0035]).
Additionally, Kobayashi teaches that the focus ring (8, Fig. 1 and 13) is mechanically fixed to the support unit (comprising stage 4, Fig. 1) (paragraph [0087]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide/add a fixing component comprising a clamp to fix the focus ring (Kobayashi: 8, Fig. 1 and 13) to the base in view of teachings of Dhindsa in the apparatus of Kobayashi in view of Koshimizu to enabling providing a clamping force across a larger surface area via a fixing component/clamp thus enabling distributing the clamping force across a larger area for more uniform clamping/fixing of the focus ring to the base.
Kobayashi in view of Koshimizu and Dhindsa as applied above do not explicitly teach a dam component which is made of the same material as the base and installed outside the sealing component to prevent the sealing component from being etched by the process gas, the dam component comprising a continuous surface extending from a lower surface of the focus ring to an upper surface of the base.
However, Hayashi teaches a plasma wafer treatment system (comprising plasma processing apparatus 10, Fig. 1, para. [0054]) including a dam component (comprising corrosive gas sealing member 56, Fig. 8, para. [0114]; comprising o-ring shaped sealing part 46 including radical sealing member 47, Fig. 1, para. [0068]-[0069]) installed on a periphery and along a plasma facing surface/process gas facing surface of a sealing component (comprising vacuum sealing member 48, Fig. 8, para. [0068], [0069],[0114]) to prevent the sealing component from being etched by the process gas (para. [0119]), the dam component comprising a continuous surface extending from a lower surface of a member (comprising vessel lid 31, Fig. 8, para. [0115]) to an upper surface (49b, Fig. 8) of an opposing member (comprising vacuum vessel 11, Fig. 8, para. [0115]). Hayashi further teaches that the dam component (comprising 56, Fig. 8) can comprise aluminum which is easily procurable and inexpensive while also being corrosive gas-resistant (para. [00123]).
Additionally, Kobayashi teaches that the wafer treatment system is configured to use plasma gas as a process gas for treating/etching the wafer (claim 2, paragraph [0057], [0073]).
Furthermore, Koshimizu teaches O-rings (184, Fig. 1) extends from a bottom surface of the focus ring (112a, Fig. 1) to/toward an upper surface of the base (106, Fig. 1) and the base (comprising lower electrode 106, Fig. 1, col 7 line 14-15) comprises aluminum (col 7 line 16-18).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a dam component (Hayashi: 56, Fig. 8) to be installed outside (i.e. on a periphery, along a plasma facing surface) the sealing component (Kobayashi: 38, Fig. 13) to prevent the sealing component from being etched by the process gas wherein the dam component is a continuous surface extending from a lower surface to an upper surface, and further selecting a material of the dam component to be the same material as the base (i.e. aluminum) in view of teachings of Hayashi and Koshimizu in the apparatus of Kobayashi in view of Koshimizu and Dhindsa to enable protecting the sealing component from damage due to exposure to process gas during normal operation and thus increase the life of the sealing component. Furthermore, it would be obvious to extend the dam component from a lower surface of the focus ring (Kobayashi: 8, Fig. 13) to/toward an upper surface of the base (comprising stage 4 of Kobayashi as modified above) since the O-rings of Kobayashi extend from the lower surface of the focus ring (Kobayashi: 8, Fig. 13) to/toward the upper surface of the base (comprising stage 4 of Kobayashi as modified above in view of teachings of Koshimizu).
Alternatively, Han teaches a sealing module for using in a semiconductor manufacturing equipment (para. [0001]-[0003]), wherein the sealing modules includes a dam component (comprising barrier 150, Fig.) installed on a periphery and along a plasma facing surface/process gas facing surface of a sealing component (o-ring 110, Fig. 1b and 1c, para. [0023]) to prevent the sealing component from being etched by the process gas (para. [0004],[0015],[0023], [0039]), the dam component comprising a continuous surface extending from a lower surface of a member (counterpart member, not shown, para. [0044]) to an upper surface of an opposing member (comprising module body 10, Fig. 1c, para. [0044]). Han further teaches that the dam component (comprising 150, Fig. 1b and 1c) can comprise aluminum which is a corrosion resistant material (para. [0039]).
Additionally, Kobayashi teaches that the wafer treatment system is configured to use plasma gas as a process gas for treating/etching the wafer (claim 2, paragraph [0057], [0073]).
Furthermore, Koshimizu teaches sealing component/ O-rings (184, Fig. 1) extends from a bottom surface of the focus ring (112a, Fig. 1) to/toward an upper surface of the base (106, Fig. 1) and the base (comprising lower electrode 106, Fig. 1, col 7 line 14-15) comprises aluminum (col 7 line 16-18).
Alternatively, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a dam component (Han: 150, Fig. 1b and 1c) to be installed outside (i.e. on a periphery, along a plasma/process gas facing surface) the sealing component (Kobayashi: 38, Fig. 13) to prevent the sealing component from being etched by the process gas , the dam component comprising a continuous surface extending from a lower surface to an upper surface in view of teachings of Han and Koshimizu in the apparatus of Kobayashi in view of Koshimizu and Dhindsa to enable protecting the sealing component from damage due to exposure to process gas during normal operation and thus increase the life of the sealing component (Han: para. [0015]). Furthermore, it would be obvious to extend the dam component from a lower surface of the focus ring (Kobayashi: 8, Fig. 13) to/toward an upper surface of the base (comprising stage 4 of Kobayashi as modified above) since the O-rings of Kobayashi extend from the lower surface of the focus ring (Kobayashi: 8, Fig. 13) to the upper surface of the base (comprising stage 4 of Kobayashi as modified above in view of teachings of Koshimizu).
Regarding claim 2 and 16, Kobayashi in view of Koshimizu, Dhindsa, and Hayashi (or alternatively Han) teaches all of the limitations of claim 1 as applied above including a dam component (Hayashi: 56, Fig. 8; Han: 150, Fig. 1b and 1c) and further teaches the dam component is installed outside the sealing component (see combination of teachings of Hayashi or alternatively Han as applied above in claim 1) but does not explicitly teach wherein the dam component is joined to at least one of the base and the focus ring.
However, Koshimizu teaches that the sealing component (184, Fig. 1) is located in the base (106, Fig. 1). Further, Kobayashi teaches that a sealing component (38, Fig. 13) is located in the support unit (i.e. stage, as understood from Fig. 13).
Additionally, Hayashi further teaches the dam component (comprising 56, Fig. 8) is installed outside/along a periphery of the sealing component (comprising 48, Fig. 8) and in the same base/plate/body (comprising 11, Fig. 8) as the sealing component (comprising 48, Fig. 8) to shield the sealing component (comprising 48, Fig. 8) from plasma/corrosive gas (para. [0119]).
Alternatively, Han teaches that the dam component (comprising 150, Fig. 1b and 1c) is installed along a periphery of the sealing component (comprising 110, Fig. 1b and 1c) and in the same base/plate body (comprising 12, Fig. 3) as the sealing component (comprising 110, Fig. 1b and 1c) to shield the O-ring/sealing component from plasma/process gas (para. [0015]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the dam component to be joined to the base (i.e. in the same body that the sealing component/O-ring is located) in view of teachings of Koshimizu, Kobayashi, and Hayashi or alternatively Han in the apparatus of Kobayashi in view of Koshimizu, Dhindsa, and Hayashi (or alternatively Han) as a known suitable alternative configuration/location of a dam component to enable suitable installation of the dam component for preventing the sealing component/O-ring from plasma/process gas damage (Hayashi: para. [0119] ; alternatively Han: para. [0015]).
Regarding claim 4, Kobayashi in view of Koshimizu, Dhindsa, and Hayashi (or alternatively Han) teaches all of the limitations of claim 1 as applied above and further teaches wherein the fixing component is a clamp (Dhinsda: comprising clamp ring 272, Fig. 2B), the sealing component is an O-ring (Kobayashi: 38, Fig. 13, paragraph [0087]), the dam component (Hayashi: 56, Fig. 8; Han: 150, Fig. 1b and 1c) being installed to surround the O-ring (Kobayashi: Fig. 13, shown but not indicated with reference numeral; Hayashi: 48, Fig. 8; Han: comprising 150, Fig. 1b and 1c) (as applied in claim 1 in view of teachings of Hayashi or alternatively Han, the dam components taught in Hayashi and Han are added to the apparatus of Kobayashi to block/shield plasma/process gas from corroding the O-rings of Kobayashi wherein one of ordinary skill in the art would understand that to suitably shield the O-rings from plasma, the dam component would need to surround at least a plasma/process gas facing surface/periphery of the O-ring).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the dam component to be installed to surround the O-ring to enable protecting the entire periphery of the O-ring from the processing/plasma gas.
Regarding claim 5 and 17, Koshimizu, Dhindsa, and Hayashi (or alternatively Han) teaches all of the limitations of claim 1 and 15 above and Kobayashi further teaches a gas supply unit, interpreted under U.S.C. 112(f) as comprising a gas supply line (comprising gas channel 14, Fig. 13, paragraph [0087]; comprising gas channel 14C and gas line 13C, Fig. 3, paragraph [0050]) or equivalents thereof, which supplies a gas for transferring heat to a bottom surface of the focus ring (8, Fig. 13)(paragraph [0087]).
Koshimizu, Dhindsa, and Hayashi (or alternatively Han) as applied above is silent regarding the gas supply unit further comprising a gas source (as interpreted under U.S.C. 112(f)) and a heater which is installed inside the base and heats the focus ring.
However, Dhindsa further teaches a gas supply unit including a gas line (comprising line connecting 384 to upper volume 366, Fig. 3A, paragraph [0040]) and a gas source (comprising heat transfer gas source 384, Fig. 3A, paragraph [0040]) which supplies gas to a bottom surface of a focus ring (comprising hot edge ring 338, Fig. 3A, paragraph [0036]).
Additionally, Koshimizu also teaches a gas supply unit including both a gas line (comprising gas supply pipe 132, Fig. 1, col 8 line26; comprising gas supply pipe 204, Fig. 5, col 12 line 1) and a gas source (comprising gas supply source 138, Fig. 1 and 5, col 8 line 34-35) which supplies gas to a bottom surface of a focus ring (comprising 112a, Fig. 1 and 5).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add/provide a gas source as part of the gas supply unit (Kobayashi: 14, Fig. 13) in view of teachings of Dhindsa and Koshimizu in the apparatus of Koshimizu, Dhindsa, and Hayashi (or alternatively Han) to enable optimized/suitable supply of heat transfer gas to the bottom of the focus ring for optimized temperature control of the focus ring.
Dhindsa further teaches a heater (comprising heating element 490 and RF coupling ring 440, Fig. 4A, paragraph [0042]) install inside the base (i.e. RF coupling ring 440 is disposed in a step/recess formed in base 418 as understood from Fig. 4A) (paragraph [0042]).
Additionally, Koshimizu teaches a heater (comprising 148, Fig. 1 and 5, col 8 line 57) installed inside the base (i.e. in a step or recess formed in base 106, Fig. 1).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add/provide a heater which is installed inside the base and heats the focus ring in view of teachings of Dhindsa and/or Koshimizu in the apparatus Koshimizu, Dhindsa, and Hayashi (or alternatively Han) to enable heating of the focus ring for improved temperature control of the focus ring. 
Regarding claim 6, Koshimizu, Dhindsa, and Hayashi (or alternatively Han) teaches all of the limitations of claim 1 , 5, 15, 17 above including a gas supply unit (Koshimizu: comprising gas supply pipe 132, Fig. 1; comprising gas supply pipe 204, Fig. 5, col 12 line 1 and comprising gas supply source 138, Fig. 1 and 5, col 8 line 34-35; Dhindsa: comprising line connecting 384 to upper volume 366 and heat transfer gas source 384, Fig. 3A, paragraph [0040]) wherein Kobayashi, Koshimizu and Dhindsa all teach helium as the gas (Kobayashi: paragraph [0087];  Koshimizu: col 8 line 22-23, col 9 line 50-52; and Dhindsa: paragraph [0037]).
Regarding claim 7, Koshimizu, Dhindsa, and Hayashi (or alternatively Han)teaches all of the limitations of claim 1 and 5 as applied above including a gas supply unit comprising a gas supply source (Dhindsa: heat transfer gas source 384, Fig. 3A, paragraph [0040]; Koshimizu: comprising gas supply source 138, Fig. 1 and 5, col 8 line 34-35) which provides that gas; and further teaches a gas supply line (Kobayashi: comprising14, Fig. 13; Dhindsa: comprising line connecting 384 to upper volume 366, Fig. 3A, paragraph [0040] ; Koshimizu: comprising gas supply pipe 132, Fig. 1 and comprising gas supply pipe 204, Fig. 5) connects the gas supply source (Dhindsa: 384, Fig. 3A; Koshimizu: 138, Fig. 1 and 5) and the focus ring (Dhindsa: 338, Fig. 3A; Koshimizu: 112a, Fig. 1 and 5) and an end of the gas supply line (Kobayashi: 14, Fig. 13; Dhindsa: comprising line connecting 384 to upper volume 366, Fig. 3A; Koshimizu: comprising gas supply pipe 132, Fig. 1 and comprising gas supply pipe 204, Fig. 5) is adjacent the focus ring (Kobayashi: 8, Fig. 13; Dhindsa: 338, Fig. 3A; Koshimizu: 112a, Fig. 1 and 5).
Koshimizu, Dhindsa, and Hayashi (or alternatively Han) as applied above do not explicitly teach wherein the gas supply line is installed inside the base, wherein the dam component is installed to surround an end of the gas supply line and the sealing component.
However, Koshimizu further teaches that the gas supply line (comprising gas supply pipe 132, Fig. 1 and comprising gas supply pipe 204, Fig. 5) is installed inside the base (106, Fig. 1 and 5).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the gas supply pipe to be installed inside the base (Koshimizu: 106, Fig. 1 and 5) in view of teachings of Koshimizu in the apparatus of Kobayashi in view of Koshimizu, Dhindsa, and Hayashi (or alternatively Han) as a known suitable configuration of a gas supply pipe to enable suitable sufficient supply of temperature control/heat transfer gas to the focus ring.
Further, Koshimizu teaches a sealing component (comprising 184, Fig. 1 and 5) surrounds an end (comprising gas supply duct 130, Fig. 1 and 5, col 8 line 25-27) of the gas supply line (comprising gas supply pipe 132, Fig. 1 and comprising gas supply pipe 204, Fig. 5).
Additionally, base reference Kobayashi also teaches that the sealing component (comprising 38, Fig. 13) surrounds an end of a gas supply line (comprising end of 14 adjacent to the focus ring 8, Fig. 13) to prevent leakage of the gas (paragraph [0087]).
Additionally, Hayashi further teaches the dam component (comprising 56, Fig. 8) is installed outside/along a periphery of the sealing component (comprising 48, Fig. 8) and in the same base/plate/body (comprising 11, Fig. 8) as the sealing component (comprising 48, Fig. 8) to shield the sealing component (comprising 48, Fig. 8) from plasma/corrosive gas (para. [0119]).
Alternatively, Han teaches that the dam component (comprising 150, Fig. 1b and 1c) is installed on a periphery and along the sealing component (comprising 110, Fig. 1b and 1c) and in the same base/plate body (comprising 12, Fig. 3) as the sealing component (comprising 110, Fig. 1b and 1c) to shield the O-ring/sealing component from plasma/process gas (para. [0015]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the dam component to surround an end of the gas supply line and the sealing component in view of teachings of Koshimizu, Kobayashi, and Hayashi or alternatively Han in the apparatus of Kobayashi in view of Koshimizu, Dhindsa, and Hayashi (or alternatively Han) to enable preventing plasma/process gas damage to the sealing component (i.e. O-ring) and thus enable increasing the lifetime of the sealing component and prevent leakage of the gas from the gas supply unit (Kobayashi: paragraph [0087]) (Hayashi: para. [0119], Han: para. [0015]).
Regarding claim 8 and 18, Kobayashi in view of Koshimizu, Dhindsa, and Hayashi (or alternatively Han) teaches all of the limitations of claim 1 and 5 as applied including a heater (Dhindsa: comprising heating element 490 and RF coupling ring 440, Fig. 4A, paragraph [0042]; Koshimizu: comprising 148, Fig. 1 and 5, col 8 line 57) and further teaches that the heater (Dhindsa: comprising heating element 490 and RF coupling ring 440, Fig. 4A; Koshimizu: comprising 148, Fig. 1 and 5 ) is installed adjacent to the focus ring (Dhindsa: 438, Fig. 4A; Koshimizu: comprising 112a, Fig. 1 and 5 ).
Regarding claim 9, , Kobayashi in view of Koshimizu, Dhindsa, and Hayashi (or alternatively Han) teaches all of the limitations of claim 1 above wherein the combination as applied above further teaches a dam component (Hayashi: 56, Fig. 8; Han: 150, Fig. 1b and 1c)) installed (i.e. positioned) when the focus ring (Kobayashi: 8, Fig. 13; Koshimizu: 112a, Fig. 1) is fixed to the base (i.e. the stage 4 of Kobayashi modified in view of Koshimizu: 106, Fig. 1) using the fixing component (Dhindsa: 272, Fig. 2B) and the sealing component (Kobayashi: 38, Fig. 13).
Regarding claim 10, Kobayashi in view of Koshimizu, Dhindsa, and Hayashi (or alternatively Han) teaches all of the limitations of claim 1 and 9 above wherein the combination as applied above further teaches wherein the focus ring (Kobayashi: 8, Fig. 13) is fixed to the base (i.e. the stage 4 of Kobayashi modified in view of Koshimizu: 106, Fig. 1) using the fixing component (see teachings of Dhindsa: 272, Fig. 2B, as applied above in claim 1) and the sealing component (Kobayashi: 38, Fig. 13) when a gas for controlling a temperature of the focus ring (Kobayashi: 8, Fig. 13) is supplied (Kobayashi: paragraph [0087]).
Regarding claim 11 and 20, Kobayashi in view of Koshimizu, Dhindsa, and Hayashi (or alternatively Han) teaches all of the limitations of claim 1 and 15 above including a sealing component (Kobayashi: 38, Fig. 13) sealing a circumference of a side of a fastening component (Kobayashi: 37, Fig. 13), but does not explicitly teach that the circumference of the fastening component to be sealed is located between the base and the focus ring (in other words the sealing component seals a circumference of the fastening component wherein the circumference is located between the base and the focus ring).
However, Koshimizu teaches a sealing component (O-ring 184, Fig. 1) located between a base (106, Fig. 1) and the focus ring (comprising 112a, Fig. 1) (col 8 line).
Additionally, Kobayashi teaches that the sealing component (38, Fig. 13) is located between the support unit (4, Fig. 1 and 13) and the focus ring (8, Fig. 13) and the fastening component (37, Fig. 13) extends between the focus ring (8, Fig. 13) and the support unit (stage 4, Fig. 1 and 13). Kobayashi further teaches that the sealing component (O-ring 38, Fig. 13) prevents leakage of temperature control gas delivered to a space been the focus ring (8, Fig.13) and the support unit (i.e. stage) (paragraph [0087]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the sealing component to be located at a circumference of the fastening component (Kobayashi: 8, Fig. 13) located between the base (Koshimizu: 106, Fig. 1) and the focus ring in view of teachings of Koshimizu and Kobayashi in the apparatus of Kobayashi in view of Koshimizu, Dhindsa, and Hayashi (or alternatively Han) to enable preventing leakage of temperature control gas delivered to a space been the focus ring (8, Fig.13) and the support unit (i.e. stage) (Kobayashi: paragraph [0087]).
Regarding claim 12, Kobayashi in view of Koshimizu, Dhindsa, and Hayashi (or alternatively Han) teaches all of the limitations of claim 1, 5, 8 above including a heater (Dhindsa: comprising heating element 490 and RF coupling ring 440, Fig. 4A, paragraph [0042]; Koshimizu: comprising 148, Fig. 1 and 5, col 8 line 57) installed adjacent to the focus ring (Dhindsa: comprising hot edge ring 438, Fig. 4A; Koshimizu: comprising 112a, Fig. 1 and 5).
Kobayashi in view of Koshimizu, Dhindsa, and Hayashi (or alternatively Han) as applied above does not explicitly teach the heater is installed to contact a bottom part of the focus ring.
However Dhindsa further teaches a heater (comprising heating element 490 and RF coupling ring 440, Fig. 4A, paragraph [0042]) is installed to contact a bottom part of the focus ring (438, Fig. 4A) wherein Dhindsa teaches that such a configuration can enable maintaining the focus ring (438, Fig. 4A) at a desirable target temperature (paragraph [0042],[0045],[0049]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the heater to be installed to contact a bottom part of the focus ring (Kobayashi: 8, Fig. 13) in view of teachings of Dhindsa in the apparatus of Kobayashi in view of Koshimizu, Dhindsa, and Hayashi (or alternatively Han) as a known suitable configuration of a heater which would enable maintaining the focus ring at a desirable target temperature (Dhindsa: paragraph [0049]).
Regarding independent claim 14, note: claim 14 limitations are similar to claim 1 limitations, and the below bolded limitations emphasize the limitations of claim 14 which are different from claim 1, Kobayashi teaches a wafer treatment system (plasma processing apparatus, Fig. 1, paragraph [0047], [0087], abstract) comprising:
a housing (comprising walls of processing chamber 1, Fig. 1, paragraph [0048]);
a shower head (comprising shower plate 5, Fig. 1, paragraph [0055]) which is installed on an upper side inside the housing and introduces a process gas for etching a wafer (i.e. sample) into the housing (comprising walls of processing chamber 1, Fig. 1) (paragraph [0055], [0014],[0018]); and 
a support unit (comprising stage 4, Fig. 1,) which is installed on a lower side inside the housing (comprising walls of processing chamber 1, Fig. 1) and comprises an electrostatic chuck (paragraph [0053]) on which the wafer (comprising sample 2, Fig. 1) is mounted, a focus ring (comprising focus ring 8, Fig. 1) installed on (i.e. at or located) side surfaces of support unit (comprising 4, Fig. 1), 
the focus ring (comprising 8, Fig. 13) is fixed (embodiment in Fig. 13 shows focus ring 8 mechanically fixed) to the support unit (comprising stage 4, Fig. 1)
 a sealing component, interpreted under U.S.C. 112(f) as comprising an O-ring or equivalents thereof (comprising 38, Fig. 13) which is disposed between the focus ring and the support unit (comprising 4, Fig. 1) to seal a circumference of a fastening component (comprising screw 37, Fig. 13) (paragraph [0087])( (as understood from Fig. 13, there are O-rings 38 placed around inner and outer periphery/circumference of the fastening component 37, thus meeting limitation “seals a circumference of a fastening component”); and
a gas (i.e. He) for controlling a temperature of the focus ring (8, Fig. 13) is supplied (paragraph [0087]).
Kobayashi does not clearly or explicitly teach a base supporting the electrostatic chuck, and the focus ring installed on (i.e. at or located) side surfaces of the electrostatic chuck, the sealing component is disposed between the focus ring and the base, a fixing component interpreted under U.S.C. 112f as comprising a clamp or equivalents thereof and which fixes the focus ring to the base wherein the fastening component fastens the fixing component; and does not explicitly teach and a dam component which is made of the same material as the base and installed outside the sealing component to prevent the sealing component from being etched by the process gas, the dam component comprising a continuous surface extending form a lower surface of the focus ring to an upper surface of the base, wherein the dam component is installed to surround the sealing component when a gas for controlling a temperature of the focus ring is supplied and when the focus ring is fixed to the base using the fixing component and the sealing component.
However, Koshimizu teaches a wafer treatment system (comprising etching apparatus 100, Fig. 1, col 7 line 11-15) including a base (comprising lower electrode 106, Fig. 1, col 7 line 14-15) supporting the electrostatic chuck (comprising 108, Fig. 1, col 7 line 19-20), and a focus ring (comprising inner ring body 112a, Fig. 1, col 7 line 30) installed on (i.e. at or located) side surfaces of the electrostatic chuck (comprising 108, Fig. 1), the focus ring (112a, Fig. 1) is mechanically fixed to the base (comprising 106, Fig. 1) (col 7 line 41-44, and a sealing component (comprising O-ring 184, Fig. 1, col 8 line 24-25) is disposed between the focus ring (comprising 112a, Fig. 1) and the base (comprising 106, Fig. 1). Koshimizu further teaches that such a configuration can enable temperature control of the support unit via the coolant circulating passage formed in the base (comprising lower electrode 106, Fig. 1) (col 8 line 60-62).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the support unit (4, Fig. 1) of Kobayashi to include an electrostatic chuck (Koshimizu: 108, Fig. 1) supported on a base (Koshimizu: 106, Fig. 1) and configure the focus ring (Kobayashi: 8, Fig. 13; Koshimizu: 112a, Fig. 1) to be installed on side surfaces of the electrostatic chuck wherein the focus ring is mechanically fixed to the base such that the sealing component (i.e. O-ring) is disposed between the focus ring and the base in view of teachings of Koshimizu in the apparatus of Kobayashi as a known suitable alternative configuration of a support unit which would enable suitable attachment of a focus ring to a base for optimized/uniform wafer or substrate processing and enable additional temperature control of the support unit via the base (Koshimizu: col 8 line 60-62).
Kobayashi in view of Koshimizu as applied above does not explicitly teach a fixing component interpreted under U.S.C. 112f as comprising a clamp or equivalents thereof and which fixes the focus ring to the base wherein the fastening component fastens the fixing component; and does not explicitly teach a dam component which is installed outside the sealing component to prevent the sealing component from being etched by the process gas, the dam component comprising a continuous surface extending from a lower surface of the focus ring to an upper surface of the base, wherein the dam component is installed to surround the sealing component when a gas for controlling a temperature of the focus ring is supplied and when the focus ring is fixed to the base using the fixing component and the sealing component.
However, Dhindsa teaches a fixing component comprising a clamp (comprising clamp ring 272, Fig. 2B) which fixes the focus ring (comprising hot edge ring 238, Fig. 2B) to a base (comprising annular support surface 242 of substrate support 218, Fig. 2B, paragraph [0032]; note that the claims do not require the fixing component to directly fix the focus ring to the base. As noted in Fig. 2B of Dhindsa the fixing component 272 fixed the focus ring 238 to RF coupling ring 240 which is coupled to the base 218) and wherein the fastening component (comprising upper bolt 274, Fig. 2B) fastens the fixing component (comprising clamp ring 272, Fig. 2B) (paragraph [0035]).
Additionally, Kobayashi teaches that the focus ring (8, Fig. 1 and 13) is mechanically fixed (via bolt 37, Fig. 13) to the support unit (comprising stage 4, Fig. 1) (paragraph [0087]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide/add a fixing component comprising a clamp to fix the focus ring (Kobayashi: 8, Fig. 1 and 13) to the base wherein the fastening component (Kobayashi: 37, Fig. 13; Dhindsa: 274, Fig. 2B) fixes the fixing component (Dhindsa: 272, Fig. 2B) in view of teachings of Dhindsa in the apparatus of Kobayashi in view of Koshimizu to enabling providing a clamping force across a larger surface area via a fixing component/clamp thus enabling distributing the clamping force across a larger area for more uniform clamping/fixing of the focus ring to the base.
Kobayashi in view of Koshimizu and Dhindsa as applied above do not explicitly teach a dam component which is made of the same material as the base and installed outside the sealing component to prevent the sealing component from being etched by the process gas, the dam component comprising a continuous surface extending from a lower surface of the focus ring to an upper surface of the base, wherein the dam component is installed to surround the sealing component when a gas for controlling a temperature of the focus ring is supplied and when the focus ring is fixed to the base using the fixing component and the sealing component.
However, Hayashi teaches a plasma wafer treatment system (comprising plasma processing apparatus 10, Fig. 1, para. [0054]) including a dam component (comprising corrosive gas sealing member 56, Fig. 8, para. [0114]; comprising o-ring shaped sealing part 46 including radical sealing member 47, Fig. 1, para. [0068]-[0069]) installed on a periphery and along a plasma facing surface/process gas facing surface of a sealing component (comprising vacuum sealing member 48, Fig. 8, para. [0068], [0069],[0114]) to prevent the sealing component from being etched by the process gas (para. [0119]), the dam component comprising a continuous surface extending from a lower surface of a member (comprising vessel lid 31, Fig. 8, para. [0115]) to an upper surface (49b, Fig. 8) of an opposing member (comprising vacuum vessel 11, Fig. 8, para. [0115]). Hayashi further teaches that the dam component (comprising 56, Fig. 8) can comprise aluminum which is easily procurable and inexpensive while also being corrosive gas-resistant (para. [00123]).
Additionally, Kobayashi teaches that the wafer treatment system is configured to use plasma gas as a process gas for treating/etching the wafer (claim 2, paragraph [0057], [0073]).
Furthermore, Koshimizu teaches O-rings (184, Fig. 1) extends from a bottom surface of the focus ring (112a, Fig. 1) to/toward an upper surface of the base (106, Fig. 1) and the base (comprising lower electrode 106, Fig. 1, col 7 line 14-15) comprises aluminum (col 7 line 16-18).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a dam component (Hayashi: 56, Fig. 8) to be installed outside (i.e. on a periphery, along a plasma facing surface) the sealing component (Kobayashi: 38, Fig. 13) to prevent the sealing component from being etched by the process gas wherein the dam component is a continuous surface extending from a lower surface to an upper surface, and further selecting a material of the dam component to be the same material as the base (i.e. aluminum, which is a corrosion resistant material) in view of teachings of Hayashi and Koshimizu in the apparatus of Kobayashi in view of Koshimizu and Dhindsa to enable protecting the sealing component from damage due to exposure to process gas during normal operation and thus increase the life of the sealing component. Furthermore, it would be obvious to extend the dam component from a lower surface of the focus ring (Kobayashi: 8, Fig. 13) to/toward an upper surface of the base (comprising stage 4 of Kobayashi as modified above) since the O-rings of Kobayashi extend from the lower surface of the focus ring (Kobayashi: 8, Fig. 13) to/toward the upper surface of the base (comprising stage 4 of Kobayashi as modified above in view of teachings of Koshimizu).
Alternatively, Han teaches a sealing module for using in a semiconductor manufacturing equipment (para. [0001]-[0003]), wherein the sealing modules includes a dam component (comprising barrier 150, Fig.) installed on a periphery and along a plasma facing surface/process gas facing surface of a sealing component (o-ring 110, Fig. 1b and 1c, para. [0023]) to prevent the sealing component from being etched by the process gas (para. [0004],[0015],[0023], [0039]), the dam component comprising a continuous surface extending from a lower surface of a member (counterpart member, not shown, para. [0044]) to an upper surface of an opposing member (comprising module body 10, Fig. 1c, para. [0044]). Han further teaches that the dam component (comprising 150, Fig. 1b and 1c) can comprise aluminum which is a corrosion resistant material (para. [0039]).
Additionally, Kobayashi teaches that the wafer treatment system is configured to use plasma gas as a process gas for treating/etching the wafer (claim 2, paragraph [0057], [0073]).
Furthermore, Koshimizu teaches sealing component/ O-rings (184, Fig. 1) extends from a bottom surface of the focus ring (112a, Fig. 1) to/toward an upper surface of the base (106, Fig. 1) and the base (comprising lower electrode 106, Fig. 1, col 7 line 14-15) comprises aluminum (col 7 line 16-18).
Alternatively, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a dam component (Han: 150, Fig. 1b and 1c) to be installed outside (i.e. on a periphery and along a plasma/process gas facing surface) the sealing component (Kobayashi: 38, Fig. 13) to prevent the sealing component from being etched by the process gas and further selecting a material of the dam component to be the same material as the base (i.e. aluminum, which is a corrosion resistant material)  in view of teachings of Han and Koshimizu in the apparatus of Kobayashi in view of Koshimizu and Dhindsa to enable protecting the sealing component from damage due to exposure to process gas during normal operation and thus increase the life of the sealing component (Han: para. [0015]). Furthermore, it would be obvious to extend the dam component from a lower surface of the focus ring (Kobayashi: 8, Fig. 13) to/toward an upper surface of the base (comprising stage 4 of Kobayashi as modified above) since the O-rings of Kobayashi extend from the lower surface of the focus ring (Kobayashi: 8, Fig. 13) to the upper surface of the base (comprising stage 4 of Kobayashi as modified above in view of teachings of Koshimizu).
Further, regarding limitation “wherein the dam component is installed to surround the sealing component when a gas for controlling a temperature of the focus ring is supplied and when the focus ring is fixed to the base using the fixing component and the sealing component,” Kobayashi in view of Koshimizu and Dhindsa as combined above already teach a focus ring (Kobayashi: 8, Fig. 13), base (Koshimizu: 106, Fig. 1), fixing component (Dhindsa: 272, Fig. 2B), and sealing component (Kobayashi: 38, Fig. 13; Koshimizu: 184, Fig. 1) and thus also teaches “when the focus ring is fixed to the base using the fixing component and the sealing component.” Additionally, Kobayashi teaches a gas (i.e. He) for controlling a temperature of the focus ring (8, Fig. 13) is supplied and the sealing component (comprising O-ring 38, Fig. 13) is used to prevent leakage of this gas (paragraph [0087]). Further, Hayashi or alternative Han as discussed in detail above teaches providing a dam component to protect the sealing component/O-ring from plasma/process gas damage (Hayashi: para. [0119]; Han: para. [0015]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the dam component to surround the sealing component (i.e. O-ring) when a gas for controlling a temperature of the focus ring is supplied and when the focus ring is fixed to the base using the fixing component and the sealing component in view of teachings of Kobayashi and Hayashi or alternatively Han in the apparatus of Kobayashi in view of Koshimizu, Dhindsa and Hayashi or alternatively Han to enable protecting the entire periphery of the O-ring/sealing component from the processing/plasma gas to extend the life of the O-ring/sealing component and thus also prevent gas leakage of the temperature control gas.
Regarding claim 19, Kobayashi in view of Koshimizu, Dhindsa and Hayashi or alternatively Han as applied above teaches all of the limitations of claims 15 including a dam component (see teachings of Hayashi or alternatively Han above) wherein Kobayashi in view of Koshimizu and Dhindsa as combined above already teach a focus ring (Kobayashi: 8, Fig. 13), base (Koshimizu: 106, Fig. 1), fixing component (Dhindsa: 272, Fig. 2B), and sealing component (Kobayashi: 38, Fig. 13; Koshimizu: 184, Fig. 1) and thus also teaches “when the focus ring is fixed to the base using the fixing component and the sealing component.”  
Kobayashi in view of Koshimizu, Dhindsa and Hayashi or alternatively Han as applied above does not explicitly teach wherein the dam component is installed to surround the sealing component when a gas for controlling a temperature of the focus ring is supplied.
However, Kobayashi teaches a gas (i.e. He) for controlling a temperature of the focus ring (8, Fig. 13) is supplied and the sealing component (comprising O-ring 38, Fig. 13) is used to prevent leakage of this gas (paragraph [0087]). 
Additionally, Hayashi teaches a plasma wafer treatment system (comprising plasma processing apparatus 10, Fig. 1, para. [0054]) including a dam component (comprising corrosive gas sealing member 56, Fig. 8, para. [0114]; comprising o-ring shaped sealing part 46 including radical sealing member 47, Fig. 1, para. [0068]-[0069]) installed on a periphery and along a plasma facing surface/process gas facing surface of a sealing component (comprising vacuum sealing member 48, Fig. 8, para. [0068], [0069],[0114]) to prevent the sealing component from being etched by the process gas (para. [0119]), the dam component comprising a continuous surface extending from a lower surface of a member (comprising vessel lid 31, Fig. 8, para. [0115]) to an upper surface (49b, Fig. 8) of an opposing member (comprising vacuum vessel 11, Fig. 8, para. [0115]). Hayashi further teaches that the dam component (comprising 56, Fig. 8) can comprise aluminum which is easily procurable and inexpensive while also being corrosive gas-resistant (para. [00123]).
Alternatively, Han teaches a sealing module for using in a semiconductor manufacturing equipment (para. [0001]-[0003]), wherein the sealing modules includes a dam component (comprising barrier 150, Fig.) installed on a periphery and along a plasma facing surface/process gas facing surface of a sealing component (o-ring 110, Fig. 1b and 1c, para. [0023]) to prevent the sealing component from being etched by the process gas (para. [0004],[0015],[0023], [0039]), the dam component comprising a continuous surface extending from a lower surface of a member (counterpart member, not shown, para. [0044]) to an upper surface of an opposing member (comprising module body 10, Fig. 1c, para. [0044]). Han further teaches that the dam component (comprising 150, Fig. 1b and 1c) can comprise aluminum which is a corrosion resistant material (para. [0039]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the dam component to surround the sealing component (i.e. O-ring) when a gas for controlling a temperature of the focus ring is supplied and when the focus ring is fixed to the base using the fixing component and the sealing component in view of teachings of Kobayashi and Hayashi or alternatively Han in the apparatus of Kobayashi in view of Koshimizu, Dhindsa and Hayashi or alternatively Han to enable protecting the entire periphery of the O-ring/sealing component from the processing/plasma gas to extend the life of the O-ring/sealing component and thus also prevent gas leakage of the temperature control gas.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2008/0236748 A1 hereinafter “Kobayashi”) in view of Koshimizu et al. (US 6,676,804 B1 hereinafter “Koshimizu”), Dhindsa (US 2010/0040768 A1) and Hayashi et al (US 2007 /0075503 A1 hereinafter “Hayashi”) or alternatively Han (KR2016008742A hereinafter referring to English Machine Translation) as applied to claims Claim 1-2, 4-12, 14-20 above and further in view of Peng et al. (US 2018/0294177 A1 hereinafter “Peng”).
Regarding claim 13 Kobayashi in view of Koshimizu, Dhindsa, and Hayashi (or alternatively Han) teaches all of the limitations of claims 1, 5, 8 and 12 as applied above and further teaches wherein the gas supply unit supplies the gas to the focus ring (Kobayashi: 8, Fig. 13; Koshimizu: 112a, Fig. 1 and 5; Dhindsa: 338, Fig. 3A) through the gas supply line (Kobayashi: comprising 14, Fig. 13; Koshimizu: 132, Fig. 1 and 204, Fig. 5; Dhindsa: line connecting source 384 to 366, Fig. 3A) and the heater (Dhindsa: 490 and 440, Fig. 4A) is installed to contact the bottom surface of the focus ring (Dhindsa: 438, Fig. 4A).
Kobayashi in view of Koshimizu, Dhindsa, and Hayashi (or alternatively Han) as applied above do not explicitly teach that the gas supply line is formed to penetrate the heater when the heater is installed to contact the entire bottom part of the focus ring and is formed not to penetrate the heater when the heater is installed to partially contact the bottom part of the focus ring (note: this claim limitation is interpreted as the gas supply line is formed to penetrate the heater when the heater is installed to contact the entire bottom part of the focus ring OR the gas supply line is formed not to penetrate the heater when the heater is installed to partially contact the bottom part of the focus ring).
However, Dhindsa further teaches that the heater (490 and 440, Fig. 4A) is installed to contact the entire bottom part of the focus ring (438, Fig. 4A). Additionally, Dhindsa teaches in the embodiment of Fig. 3A that the gas supply line (comprising line connecting source 384 to space 366, Fig. 3A) penetrates through 340 (Fig. 3A) which is disposed below and in contact with an entire bottom surface of the focus ring (338, Fig. 3A).
Additionally, Peng teaches a support unit (comprising electrostatic chuck mechanism Fig. 2, paragraph [0017]) including a heater (comprising edge electrostatic heating layer 18, Fig. 2, paragraph [0021]) contacting a bottom part of a focus ring (comprising focus ring 12, Fig. 2 and 3) and a gas supply line (not shown first channel or through-holes for delivering heat exchanging gas to the focus ring, paragraph [0022]) is formed to penetrate the heater (comprising edge electrostatic heating layer 18, Fig. 2 and including edge heating layer 183, Fig. 3)(paragraph [0022]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the gas supply line to penetrate the heater when the heater is installed to contact the entire bottom part of the focus ring in view of teachings of Dhindsa and Peng in the apparatus of Kobayashi in view of Koshimizu, Dhindsa, and Hayashi (or alternatively Han)  as a known suitable alternative configuration of a gas supply line for delivering temperature control/heat transfer gas to the focus ring to enable temperature control of the focus ring.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2008/0236748 A1 hereinafter “Kobayashi”) in view of Koshimizu et al. (US 6,676,804 B1 hereinafter “Koshimizu”), Dhindsa (US 2010/0040768 A1) and Hayashi et al (US 2007 /0075503 A1 hereinafter “Hayashi”) or alternatively Han (KR2016008742A hereinafter referring to English Machine Translation) as applied to claims Claim 1-2, 4-12, 14-20 above and further in view of Aramaki et al.  (US 2008/0236751 A1 hereinafter “Aramaki”).
Regarding claim 21, of Kobayashi in view of Koshimizu, Dhindsa, and Hayashi (or alternatively Han) teaches all of the limitations of claim 1 as applied above including an O-ring (Kobayashi: comprising 38, Fig. 13) surrounding the fastening component (Kobayashi: comprising screw 37, Fig. 13; para.[0087]) the O-ring extends from the lower surface of the focus ring (8, Fig. 3) toward the stage on which the focus ring is supported, but does not explicitly teach that the O-ring is in contact with the fastening component, the O-ring extending to the upper surface of the base.
However, Aramaki teaches an O-ring in contact with the fastening component (117, Fig. 4) and extends toward a base (101, Fig. 4, para. [0057]) to prevent gas leaking between the focus ring (111, Fig. 4) and the fastening component (117, Fig. 4)) and to prevent abnormal discharge from occurring around the peripheries of the fastening component (para. [0061]).
Additionally, Koshimizu teaches O-rings (184, Fig. 1) extends from a bottom surface of the focus ring (112a, Fig. 1) to/toward an upper surface of the base (106, Fig. 1).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide/configure the O-ring to be in contact with the fastening component and extend from a bottom surface of the focus ring (Kobayashi: 8, Fig. 13) to/toward an upper surface of the base in view of teachings of Aramaki and Koshimizu in the apparatus of Kobayashi in view of Koshimizu, Dhindsa, and Hayashi or alternatively Han to prevent gas leaking between the focus ring and the fastening component and prevent abnormal discharge from occurring around the peripheries of the fastening component (Aramaki: para. [0061]).
Response to Arguments
Applicant's arguments filed 17 June 2022 in the RCE filed 29 July 2022 have been fully considered but they are not persuasive due to new grounds of rejection as necessitated by Applicant’s amendments and further discussed below. 
Applicant argues (remarks page 8) regarding independent claim 1, 14 and 15, Shojima fails to disclose, teach or suggest that plasma seal 6 is made from the same material as installation member 2. Thus, Shojima fails to teach amended claim 1 limitation "dam component… made of the same material as the base."
Examiner responds that independent claim 1, 14, and 15 rejections have been modified as necessitated by applicant’s amendments. In the current rejections the independent claims are rejected as being unpatentable over Kobayashi in view of Koshimizu, Dhindsa, and Hayashi (or alternatively Han), wherein Koshimizu teaches a base comprising aluminum and both Hayashi and Han teach dam components comprising aluminum as a known corrosion resistant material, as discussed in detail above in claims rejections. Shojima is no longer cited in the current rejections; therefore, applicant’s arguments are moot. 
Applicant argues (remarks page 8) regarding independent claim 1, 14 and 15, Rice fails to disclose, teach or suggest that collar 64 is made from the same material as quartz sidewall 12. Thus, Rice fails to teach amended claim 1 limitation "dam component… made of the same material as the base."
Examiner responds that independent claim 1, 14, and 15 rejections have been modified as necessitated by applicant’s amendments. In the current rejections the independent claims are rejected as being unpatentable over Kobayashi in view of Koshimizu, Dhindsa, and Hayashi (or alternatively Han), wherein Koshimizu teaches a base comprising aluminum and both Hayashi and Han teach dam components comprising aluminum as a known corrosion resistant material, as discussed in detail above in claims rejections. Rice is no longer cited in the current rejections; therefore, applicant’s arguments are moot.
Furthermore, regarding limitation “dam component…made of the same material as the base,” the Examiner notes that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07. The examiner notes that the specification does not specify the specific material of the base and that the limitation regarding the material of the dam component does not appear to have any inventive criticality since the dam component can comprise the same material of the base or an insulating material as disclosed in original claim 3 and page 3 line 5-6 and page 20 line 15-16 of the original specification. The specification does not disclose the particular benefits of selecting a material of the dam component to be the same material of the base.
In light of the above, independent claims 1, 14, 15 are rejected. Additionally, dependent claims 2-13, 16-21 are also rejected. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        
/RAM N KACKAR/Primary Examiner, Art Unit 1716